This appeal by the state ex rel. presents the single question whether a domestic animal, unattached to a vehicle or conveyance, is a "vehicle of transportation" or a "conveyance," within the contemplation of section 13 of the act, approved January 25, 1919 (Gen. Acts, pp. 6, 13), and subject to condemnation and confiscation because employed to transport prohibited liquors on the animal's back.
The rule is that highly penal statutes like this shall be strictly construed. Carey v. State (Ala. Sup.) 89 So. 609;1
One Ford Auto v. State, 205 Ala. 193, 87 So. 842. It is clear, we think, that the Legislature did not intend to include domestic animals, unattached to a vehicle or conveyance, among the objects of the statute's condemnation. That the lawmakers did not intend the words "conveyances" or "vehicles of transportation" to include, in the statute's condemnation, domestic animals, when unattached to a vehicle or conveyance (in the usual, ordinary significance of that term) is made manifest by the introduction of this provision: "Including any animals that may be hitched to any vehicle so illegally used." In line 13 of section 13 the further description of the vehicles or conveyances authorized to be seized are those which are known or are found to contain forbidden liquors. The phrase "such vehicle, animal, or property," as employed in the thirty-sixth and thirty-seventh lines of section 13, refers alone to the description given in the first provisions of the section of the subjects of the statute's proscription.
The trial court correctly decided, in ruling on demurrer to the bill or petition, that the animal sought to be condemned was not within the intent or terms of section 13 of the act cited.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and THOMAS, JJ., concur.
1 206 Ala. 351. *Page 278